Citation Nr: 0919825	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  06-13 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUES

1.  Entitlement to a rating greater than 10 percent for 
service-connected chronic lumbosacral strain with 
degenerative disc disease and osteoarthritis.

2.  Entitlement to a rating greater than 10 percent for 
service-connected residuals of left hip contusion.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran served on active duty from August 1995 to August 
1999.

This case comes before the Board of Veterans' Appeals on 
appeal from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.


FINDINGS OF FACT

1.  The Veteran's service-connected chronic lumbosacral 
strain with degenerative disc disease and osteoarthritis more 
nearly approximates the criteria for guarding severe enough 
to result in an abnormal spinal contour.

2.  The Veteran's service-connected residuals of left hip 
contusion is rated as 10 percent disabling based upon pain 
alone, but is not shown to result in any compensable 
limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent for service-connected 
chronic lumbosacral strain with degenerative disc disease and 
osteoarthritis have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.4, 4.45, 4.71a, 
Diagnostic Codes (DC's) 5237, 5243 (2008).

2.  The criteria for a rating greater than 10 percent for 
service-connected residuals of left hip contusion have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.4, 4.45, 4.71a, DCs 5003, 5019, 5250-55 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, separate ratings may also be assigned for separate 
periods of time based on the facts found.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The words "slight," "moderate" and "severe" as used in 
the various DC's are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

The Board notes that the Veteran's service-connected lumbar 
spine disability was originally rated as 10 percent disabling 
under DC 5292 in effect prior to September 26, 2003.  This 
rating contemplated symptoms of slight limitation of lumbar 
spine motion.  See 38 C.F.R. § 4.71a, DC 5292 (in effect 
prior to September 26, 2003).  

The Veteran filed his claim for an increased rating in March 
2005.  Consequently, the Board may only consider the claim in 
light of the criteria for evaluating diseases and injuries of 
the spine that were revised on September 26, 2003.  See 68 
Fed. Reg. 51454-51458 (Aug. 27, 2003); VAOPGCPREC 3-00; 
38 U.S.C.A. § 5110(g).

The Board considers several diagnostic codes in evaluating 
the Veteran's thoracolumbar spine disability.  DC 5235 
(vertebral fracture or dislocation), DC 5236 (sacroiliac 
injury and weakness), DC 5237 (lumbosacral or cervical 
strain), DC 5238 (spinal stenosis), DC 5239 
(spondylolisthesis or segmental instability), DC 5240 
(ankylosing spondylitis), DC 5241 (spinal fusion), DC 5242 
(degenerative arthritis of the spine) (see also, DC 5003), 
and DC 5243 (IVDS) are evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine.  38 C.F.R. 
§ 4.71a.

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 10 percent rating for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees, or combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees, or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.

The next higher 20 percent rating is warranted where forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or muscle spasm or guarding is severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating requires forward flexion of the thoracolumbar 
spine of 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion is zero to 30 
degrees, and left and right lateral rotation is zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id. 
at Note (2).  See also 38 C.F.R. § 4.71a, Plate V.

IVDS (preoperatively or postoperatively) will be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating IVDS Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243.  According to 
the Formula for Rating IVDS Based on Incapacitating Episodes, 
a 10 percent rating requires evidence of incapacitating 
episodes having a total duration of at least 1 week but less 
than 2 weeks during the past 12 months.  A 20 percent rating 
requires evidence of incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  A 40 percent rating requires evidence of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.

For purposes of evaluations under DC 5243, an incapacitating 
episode is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Id. at Note 1.

Included within 38 C.F.R. § 4.71a are multiple DC's that 
evaluate impairment resulting from service-connected hip and 
thigh disorders, including DC 5250 (ankylosis), DC 5251 
(limitation of thigh extension), DC 5252 (limitation of thigh 
flexion), DC 5253 (impairment of the thigh), DC 5254 (flail 
hip joint), and DC 5255 (impairment of the femur).  

DC 5251 provides a maximum rating of 10 percent for 
limitation of extension of the thigh to 5 degrees.  DC 5252 
provides a 10 percent rating for limitation of flexion of the 
thigh to 45 degrees; a 20 percent rating where flexion is 
limited to 30 degrees; a 30 percent rating where flexion is 
limited to 20 degrees; and a 40 percent rating where flexion 
is limited to 10 degrees.  DC 5253 provides a 10 percent 
evaluation when there is limitation of abduction of the thigh 
such that the legs cannot be crossed or there is limitation 
of rotation such that it is not possible to toe out more than 
15 degrees.  A 20 percent rating requires limitation of 
abduction with motion lost beyond 10 degrees.

Normal range of hip motion is considered 0-125 degrees of 
flexion and 0-45 degrees of adduction.  38 C.F.R. § 4.71a, 
Plate II.

In this case, there is no medical evidence, or lay assertion, 
of ankylosis of the hip, flail hip joint, or impairment of 
the femur due to malunion, non-union or fracture.  As such, 
DC's 5250, 5254 and 5255 do not apply to the facts of this 
case.

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  In Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that lay evidence is 
competent and sufficient in certain instances related to 
medical matters.  Specifically, the Federal Circuit commented 
that such instances include establishing a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Id.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).
Lumbar spine

Applying the above criteria to the facts of this case, the 
Board finds that the Veteran's service-connected chronic 
lumbosacral strain with degenerative disc disease and 
osteoarthritis meets the criteria for a 20 percent rating, 
but no higher, under the General Rating Formula for Diseases 
and Injuries of the Spine for the entire appeal period.  

In this case, the Veteran credibly reports persistent low 
back pain with flare-ups of disability manifested by 
stiffness and locking.  On VA compensation and pension (C&P) 
examinations in May 2005 and January 2007, the Veteran was 
described as having a normal spinal contour and gait.  
However, a radiologist in May 2005 described the Veteran was 
manifesting a very medullary scoliosis.  Notably, a 
radiologist interpreting the results of a magnetic resonance 
imaging (MRI) scan in May 2001 detected a mild list of the 
upper lumbar spine to the right. 

In September 2001, a private examiner noted that the Veteran 
had a questionable somatic dysfunction at T2, T4 and the 
thoracolumbar junction and the left S1 joint.  The examiner 
posited that the Veteran may manifest a somatic dysfunction 
of the thoracolumbar spine which was causing a functional 
scoliosis of the thoracic spine correlating to the Veteran's 
areas of tenderness, providing evidence against this claim. 

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

In the Board's opinion, the evidentiary record reasonably 
establishes that the Veteran manifests an abnormal spinal 
contour, functional scoliosis, which is attributable to pain 
effects of the service-connected lumbar spine disability.  As 
such, the Board finds that the Veteran's service-connected 
chronic lumbosacral strain with degenerative disc disease and 
osteoarthritis more nearly approximates the criteria for 
guarding severe enough to result in an abnormal spinal 
contour.

However, the Board finds that the Veteran's service-connected 
chronic lumbosacral strain with degenerative disc disease and 
osteoarthritis does not meet the criteria for a rating 
greater than 40 percent rating under the General Rating 
Formula for Diseases and Injuries of the Spine for any time 
during the appeal period.  The Board notes that the Veteran's 
service-connected chronic lumbosacral strain with 
degenerative disc disease and osteoarthritis is not shown to 
result in ankylosis, forward flexion of the thoracolumbar 
spine of 30 degrees or less, or incapacitating episodes of 
IVDS having a total duration of at least 4 weeks during any 
12 month period.

For example, the January 2007 VA Compensation and Pension 
(C&P) spine examination measured the Veteran's thoracolumbar 
spine motion as 0 to 75 degrees of forward flexion limited by 
pain, 0 to 15 degrees of extension limited by pain, and 
lateral bending and rotation from 0 to 20 degrees bilaterally 
with pain at the extremes of range of motion.  The Veteran 
had tenderness to palpation over the mid-lumbar spine, but no 
muscle spasm, postural abnormalities or neurologic deficits 
were noted.

Overall, the January 2007 VA C&P examination provides strong 
evidence against this claim, showing active forward flexion 
of the thoracolumbar spine greater than 30 degrees and no 
evidence of ankylosis.

The previous VA C&P examination in May 2005 measured the 
Veteran's thoracolumbar spine motion as 0 to 84 degrees of 
forward flexion, 0 to 30 degrees of extension, and bilateral 
rotation from 0 to 30 degrees.  A measurement for lateral 
bending was not provided.  On inspection, the Veteran's spine 
demonstrated normal curvature and posture.

Overall, the January 2007 VA C&P examination provides strong 
evidence against this claim, showing active forward flexion 
of the thoracolumbar spine greater than 30 degrees and no 
evidence of ankylosis.

Additional evidence includes the Veteran's private and VA 
clinical records of treatment.  However, these records do not 
reflect any findings related to thoracolumbar range of motion 
or ankylosis.  In March 2005, the Veteran underwent pain 
blocks in the left and right sacroiliac joints.  He has also 
been prescribed a TENS unit.

Overall, the private and VA clinical records provide 
additional evidence against this claim, failing to show 
ankylosis or forward flexion of the thoracolumbar spine 
greater limited to 30 degrees.

The Board also finds that the Veteran's thoracolumbar spine 
disability does not warrant an evaluation greater than 20 
percent based on functional loss due to pain, weakness, 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  In this case, the Veteran describes constant and 
severe low back pain which radiates into his lower 
extremities.  He has described episodes of bilateral leg 
weakness and numbness.  The Veteran describes his pain as 
being 10/10 in severity reduced to 3/10 severity with 
oxycodone use.  He has flare-ups of disability one to two 
times per week, lasting 2 to 4 hours in duration, 
precipitated by activities such as prolonged walking.  He 
estimates a 50 to 60 percent additional limitation of motion 
during flare-ups.  His wife has described pain episodes where 
the Veteran was unable to get out of bed, and that he was 
heavily medicated on a cocktail of pain killers and muscle 
relaxants.

As held above, the Board has found sufficient evidence of 
record that the Veteran's complaints contribute to a slightly 
abnormal spinal contour.  Notably, service-connected for 
urinary incontinence due to the effects of back pain has been 
awarded and are not at issue at this time.

However, with respect to range of motion findings, the VA C&P 
examiner in January 2007 found that the Veteran's range of 
motion was limited to 75 degrees of forward flexion due to 
pain, but was not further limited due to weakness, 
fatigability, incoordination, or lack of endurance with 
repetitive motion or flare-ups.  Similarly, the VA C&P 
examiner in May 2005 found no additional loss of motion 
following repetitive testing, providing more evidence against 
this claim. 

It is important for the Veteran to understand that these 
problems are the basis for his 20 percent evaluation awarded 
by the Board.  Even with consideration of 38 C.F.R. §§ 4.40 
and 4.45, the Board finds that the Veteran's overall 
thoracolumbar spine disability, when considering the extent, 
frequency and duration of his symptoms, does not meet or more 
nearly approximate the criteria for the next higher 40 
percent rating under the applicable schedular criteria.  
Notably, the Veteran reported in June 2005 that his lumbar 
spine disability did not affect activities such as driving or 
swimming 4 to 5 times a week.  VA C&P examination findings, 
rather than supporting the Veteran's claim, provide highly 
negative evidence against this claim. 

The Board also takes note that the Veteran has been awarded a 
separate 10 percent evaluation for urinary incontinence as 
secondary to service-connected service-connected chronic 
lumbosacral strain with degenerative disc disease and 
osteoarthritis.  The Veteran has not appealed the evaluation 
assigned for this aspect of his disability.  Furthermore, the 
Veteran has reported bilateral leg pain and weakness which he 
has attributed to his service-connected thoracolumbar spine 
disability.  

However, VA C&P examinations in January 2007 and May 2005 
found that the Veteran did not manifest any additional 
chronic neurologic manifestations of his service-connected 
chronic lumbosacral strain with degenerative disc disease and 
osteoarthritis.  Similarly, the private and VA clinical 
records of file have not diagnosed any neurologic impairment 
related to the service-connected disability at issue.  
Furthermore, while the Veteran does report exacerbation of 
low back pain, the Veteran has not described incapacitating 
episodes of IVDS having a total duration of at least 4 weeks 
during any 12 month period, and the medical records do not 
reflect any instances where bed rest was prescribed to treat 
an episode of IVDS.  As such, applying the criteria of DC 
5243 would not provide a basis for a higher rating.  

Based on the above, the Veteran's chronic lumbosacral strain 
with degenerative disc disease and osteoarthritis meets the 
criteria for a 20 percent rating for the entire appeal 
period.  However, the preponderance of the evidence is 
against a rating greater than 20 under applicable evaluation 
criteria for any time during the appeal period.  

In so holding, the Board finds the Veteran's report of low 
back pain with functional limitations to be credible.  
However, the description by the Veteran and his spouse 
concerning periods of incapacitation and functional 
limitations are greatly outweighed by the medical findings of 
record concerning the overall degree of the Veteran's 
disability.  The doctrine of reasonable doubt has been 
applied in the Veteran's favor in awarding the 20 percent 
rating, but is not further applicable to the remaining 
aspects of his claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Left hip

Applying the above criteria to the facts of this case, the 
Board finds that the Veteran's service-connected residuals of 
left hip contusion does not meet the criteria for a rating 
greater than 10 percent under any of the applicable 
diagnostic codes for any time during the appeal period.  The 
Board notes that the Veteran's service-connected residuals of 
left hip contusion is rated as compensable based upon pain 
alone under 38 C.F.R. § 4.59.  The evidentiary record on 
appeal does not show any compensable limitation of motion, 
such as thigh extension limited to 5 degrees; thigh extension 
limited to 45 degrees, or limitation of abduction of the 
thigh such that the legs cannot be crossed or there is 
limitation of rotation such that it is not possible to toe 
out more than 15 degrees.

For example, the January 2007 VA C&P examination measured the 
Veteran's left hip motion as 0 to 125 degrees of flexion, 0 
to 30 degrees of extension, 0 to 25 degrees of adduction, 0 
to 45 degrees of abduction, 0 to 50 degrees of external 
rotation and 0 to 30 degrees of internal rotation.  
Similarly, the May 2005 VA C&P examination measured the 
Veteran's left hip motion as 0 to 120 degrees of flexion, 0 
to 30 degrees of extension, 0 to 25 degrees of adduction, 0 
to 45 degrees of abduction, 0 to 60 degrees of external 
rotation and 0 to 40 degrees of internal rotation. 

Overall, the May 2005 and January 2007 VA C&P examinations 
provide strong evidence against this claim, failing to show 
thigh extension limited to 5 degrees, thigh extension limited 
to 45 degrees, or limitation of abduction of the thigh such 
that the legs cannot be crossed or there is limitation of 
rotation such that it is not possible to toe out more than 15 
degrees.

The additional evidence includes an October 2004 private 
orthopedic consultation for left hip trochanteric bursitis.  
The Veteran described 8/10 left hip pain which was somewhat 
limiting his activities.  Examination was significant for 
tenderness of the lateral and gluteal aspects on the left but 
no motor deficits.  Range of motion findings were not 
provided.  An X-ray examination showed no abnormalities.  A 
February 2006 statement from a VA clinician indicates that 
the Veteran has been awarded handicap parking privileges due 
to the fact that he cannot walk 200 feet without having to 
rest.

Overall, the private medical records fail to show that the 
Veteran's residuals of left hip contusion results in any 
compensable limitation of motion under VA's rating criteria.

The Board also finds that the Veteran's left hip disability 
does not warrant an evaluation greater than 10 percent based 
on functional loss due to pain, weakness, fatigability, or 
incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).  The Veteran 
describes flare-ups of left hip pain of 9/10 severity which 
occurs several times a month, and lasts more than 24 hours in 
duration.  He estimates a 100 percent limitation of motion 
and a decrease in mobility during flare-ups of disability.  
Aggravating factors include prolonged walking, and a decrease 
in his mobility.  His wife describes pain episodes where the 
Veteran is unable to get out of bed, and requires him to be 
heavily medicated on a cocktail of pain killers and muscle 
relaxants.

However, the VA C&P examiners in May 2005 and January 2007 
found no evidence of painful left hip motion.  The January 
2007 VA C&P examiner specifically found that the Veteran's 
left hip range of motion was not limited by pain, weakness, 
fatigability, incoordination or lack of endurance with 
repetitive motion or flares.  X-ray examinations were 
negative.

In this case, the Board finds that the medical findings of 
record during the appeal period have found no objective 
evidence of left hip motion limitations due to pain weakness, 
fatigability, incoordination or lack of endurance with 
repetitive motion or flares.  Notably, the May 2005 VA C&P 
examination described the Veteran as having a normal gait.  
Neither of these examiners found objective evidence of pain 
supported by adequate pathology and evidenced by visible 
behavior of the Veteran undertaking motion.  There is no 
evidence of disuse such as atrophy.  See 38 C.F.R. §§ 4.40 
and 4.45.  During his May 2005 VA C&P examination, the 
Veteran described swimming 4 to 5 times per week.

Overall, the medical findings of record greatly outweigh the 
description of disability provided by the Veteran and his 
spouse.  Thus, even with consideration of 38 C.F.R. §§ 4.40 
and 4.45, the Board finds that the Veteran's overall left hip 
disability does not meet or more nearly approximate the 
criteria for a rating greater than 10 percent under the 
applicable schedular criteria. 

In sum, the Board finds that the overall disability picture 
for the Veteran's left hip disability does not meet, or more 
nearly approximately, the criteria for a rating greater than 
10 percent under any applicable diagnostic code for any time 
during the appeal period.  As the preponderance of the 
evidence is against the claim, the doctrine of the benefit of 
the doubt is not for application.  Ortiz v. Principi, 274 F. 
3d. 1361, 1365 (Fed. Cir. 2001).

Extraschedular consideration

Finally, the Board has considered whether referral for 
extraschedular consideration is warranted in this case.  To 
accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

On review of the record, the Board finds that all aspects of 
the Veteran's service-connected disabilities at issue are 
addressed in the schedular criteria.  The Veteran manifests 
low back pain with secondary urinary incontinence, depression 
and erectile dysfunction which have been separately evaluated 
by the RO.  The Veteran has also been awarded a 10 percent 
rating for the left hip based upon his report of painful 
motion.  Notably, higher schedular ratings are available for 
each disability but the Veteran's overall disability level 
does not meet, or more nearly approximate, the criteria for 
higher schedular ratings.  

As the assigned schedular evaluations are adequate, there is 
no basis for extraschedular referral in this case.  Thun, 22 
Vet. App. at 114-15.  The Board further observes that there 
is no evidence of any unusual or exceptional circumstances, 
such as marked interference with employment or frequent 
periods of hospitalization related to the service-connected 
disabilities at issue, that would take the Veteran's case 
outside the norm so as to warrant an extraschedular rating.  

The Veteran has not required any periods of hospitalization 
to treat the service-connected disabilities at issue.  
Notably, in April 2006, the Veteran's spouse has described 
the Veteran as missing work due to periods of incapacitation.  
However, in January 2007, the Veteran informed a VA examiner 
that he had not missed any work in the prior year.  The Board 
finds no credible evidence of record that the Veteran's 
service-connected disabilities have markedly interfered with 
his employability.

The Board does note that the Veteran describes a reduction of 
income caused by a job change to accommodate his service-
connected disabilities.  However, under VA's schedule for 
ratings, the actual wages of a particular veteran is not 
considered relevant to the calculation of the average 
impairment of earning capacity approximated by VA's schedule.  
38 C.F.R. § 4.1.  See Thun, 22 Vet. App. at 116-17.  As noted 
in Thun, it is recognized that many veterans receiving 
compensation benefits may experience a greater or lesser 
impairment of earning capacity than average as a result of 
their disability.  Id.  The extraschedular provisions are not 
intended to be used to alter the approximate nature of VA's 
rating system based on average impairment of earning 
capacity.  Id.

Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

A pre-adjudicatory RO letter in April 2005 advised the 
Veteran of the types of evidence and/or information deemed 
necessary to substantiate his claims and the relative 
evidentiary duties.  The Veteran was specifically advised to 
submit evidence showing that his service-connected 
disabilities had increased in severity which may include a 
statement from his doctor containing the physical and 
clinical findings, the results of any laboratory tests or x-
rays, and the dates of examinations and tests.  The Veteran 
could also submit a statement from other individuals 
describing from their knowledge and personal observations in 
what manner his disability had become worse.

A post-adjudicatory RO letter dated March 2006 advised the 
Veteran that his disability ratings were based upon a 
schedule for evaluating disabilities published as title 38 
Code of Federal Regulations, Part 4.  Evidence considered in 
assigning his disability rating included the nature and 
symptoms of the condition; the severity and duration of the 
symptoms; the impact of the condition and symptoms on 
employment and daily life.  He was further advised that 
examples of evidence that may be capable of substantiating 
his claims included information about on-going treatment 
records, including VA or other Federal treatment records; 
recent Social Security determinations; statements from 
employers as to job performance, lost time, or other 
information regarding how his condition affected his ability 
to work; statements discussing his disability symptoms from 
people who have witnessed how they affected him; and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

The Board is aware of the Court's decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  In that decision, the 
Court held that, for an increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the DC 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from non-
compensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.

On this record, the Board finds that the VCAA notice 
requirements have been substantially satisfied.  See 
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The Veteran has been advised of the 
evidentiary duties in this case, the forms of lay and medical 
evidence which may be capable of describing the severity of 
the disability and the effect that worsening has on his 
employment and daily life.  The Veteran was further advised 
that his disability ratings were based upon a schedule for 
evaluating disabilities published as title 38 Code of Federal 
Regulations, Part 4.

The totality of the circumstances in this case demonstrates 
that the Veteran is aware of the evidentiary requirements and 
duties.  For example, the Veteran has submitted written 
statements from himself and his spouse concerning the alleged 
symptoms and impact such symptoms have on his employment and 
daily life.  On the facts of this case, the main criteria for 
determining the Veteran's disability ratings concerns his 
limitation of motion which the Veteran is capable of 
describing and, in fact, described his alleged motion 
limitations to VA examiners.  VA has supplied X-ray 
examinations, and those results formed the basis for an 
increased rating for his service-connected lumbar spine 
disability.  

On review of the record, neither the Veteran nor his 
representative has alleged any notice errors.  The Board 
finds that the VCAA notice content requirements have been 
substantially satisfied, and that the timing deficiencies in 
this case were cured with readjudication of the claims in the 
July 2007 supplemental statement of the case.  See Mayfield, 
444 F.3d 1328; Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  Any notice deficiencies in this case have resulted 
in harmless error.

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's STRs 
as well as his private and VA medical records.  There are no 
outstanding requests to obtain any private medical records 
for which the Veteran has identified and authorized VA to 
obtain on his behalf.

The Veteran was afforded VA examinations in May 2005 and 
January 2007 to evaluate the nature and severity of his 
service-connected disabilities.  These examination reports 
reflect a factually correct review of the historical record, 
and provide all findings necessary to decide the claims.  The 
examination findings are supplemented by the clinical records 
of file.  

In the Appellant's Brief dated April 2009, the Veteran's 
representative argued for additional examination on the basis 
that VA examination was last provided in January 2007.  
However, the mere passage of time does not render an 
otherwise adequate VA examination report as inadequate for 
rating purposes.  See VAOPGCPREC 11-95 (Apr. 7, 1995).  The 
Veteran and his spouse alleged an increased severity of 
symptoms in 2006, and VA obtained an additional VA 
examination report.  The Board finds no lay or medical 
evidence suggesting an increased severity of symptoms since 
the January 2007 VA examinations to the extent of suggesting 
the possibility of higher ratings under the applicable rating 
criteria.  As such, there is no duty to provide further 
medical examination on these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

A 20 percent rating for service-connected chronic lumbosacral 
strain with degenerative disc disease and osteoarthritis is 
granted.

A rating greater than 10 percent for service-connected 
residuals of left hip contusion is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


